IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TERRY D. BRIGHT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5303

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.


_____________________________/

Opinion filed March 12, 2015.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Terry D. Bright, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Sarah J. Rumph, General Counsel,
Tallahassee, for Appellee.




ROBERTS, J.

      The Appellant, Terry D. Bright, appeals the decision of the First Judicial

Circuit Court in Santa Rosa County to transfer his petition for writ of habeas corpus

to the First Judicial Circuit Court in Escambia County. We agree that the Santa Rosa

County Court had the proper jurisdiction to review the petition.
      The trial court transferred the petition in this case after finding that the

Appellant was attacking the legality of his original classification as a habitual felony

offender. See Coakley v. State, 43 So. 3d 790 (Fla. 1st DCA 2010) (finding that the

trial court that imposed the sentence has jurisdiction when an appellant attempts to

attack his conviction by raising issues relating to the trial or the propriety of a plea).

However, as conceded by the Appellee, the trial court’s interpretation of the petition

was incorrect.

      Section 79.09, Florida Statutes (2014), provides that petitions for writ of

habeas corpus must be filed with the clerk of the circuit court of the county in which

the prisoner is detained. Here, the Appellant was incarcerated in Santa Rosa County

at the time of filing and has since been transferred to a work camp in Escambia

County. Because the Appellant was incarcerated in Santa Rosa County at the time

of filing, the Santa Rosa County circuit court has jurisdiction over the petition.

Accordingly, we REVERSE the transfer of the petition.

CLARK and ROWE, JJ., CONCUR.




                                            2